United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCES CONSERVATION
SERVICE, Syracuse, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-499
Issued: January 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated December 1, 2006 denying the claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
The case was before the Board on a prior appeal.1 The Board found that the evidence
established a compensable work factor with respect to the change in appellant’s work hours. An
1

Docket No. 05-1670 (issued January 9, 2006).

administrative judge in an Equal Employment Opportunity Commission (EEOC) proceeding
found that the employing establishment had erred in failing to accommodate appellant’s request
to keep her scheduled work hours at 7:00 a.m. to 3:30 p.m. The case was remanded to the Office
to prepare a statement of accepted facts and “secure a reasoned medical opinion” on causal
relationship between a diagnosed condition and a compensable work factor. The history of the
case is contained in the Board’s prior decision and is incorporated by reference.
The Office prepared a statement of accepted facts and requested the attending
psychiatrist, Dr. Anil Verma, submit a detailed medical report. By decision dated July 3, 2006,
the Office denied appellant’s claim for compensation. The Office indicated that Dr. Verma did
not submit a medical report.
Appellant requested reconsideration and submitted a May 1, 2006 report from
Dr. Verma2 who stated that appellant’s emotional problems began with the change of work hours
on July 11, 2002 from 7:00 a.m. to a 7:30 a.m. starting time. She indicated that appellant’s work
hours had been set to compensate for her sleep disorder and seasonal affective disorder (SAD),
which was affected by light. Dr. Verma reported that appellant had a long history of depression
and SAD that occurs in winter when the days are shorter. According to her, a person suffering
from SAD needs maximum exposure to light and the change in work schedule would have her
traveling in the dark during the winter months. Dr. Verma concluded that the change in the work
schedule caused the decline in appellant’s emotional condition and she remained disabled due to
depression.
By decision dated December 1, 2006, the Office denied the claim for compensation. The
claims examiner initially discussed Dr. Verma’s report, stating that “it fails to actually show that
the claimant reacted to the accepted work factor” and statements regarding SAD were
unrationalized as the period in question was July 2 to August 2, 2002, which was not during the
winter. The claims examiner further noted that, as explained by the EEOC, appellant stated that
she arrived at 6:00 a.m., meaning she may have occasionally traveled to work during a period of
darkness or dawn. With respect to the accepted work factor, the Office claims examiner stated:
“Due to the factors listed above, I must also now find that there is insufficient evidence to show
that the EEOC decision is based on a full appreciation of the claimed medical conditions, the
reporting of the aggravation of these and their relation to the claimant’s actual early arrival time,
all of which are material to a determination into the reliability and reasonableness of the medical
evidence.” He concluded that the “EEOC decision is now found insufficient to substantiate the
evidence of a compensable work factor” and there were no compensable work factors in this
case.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.3 To establish her claim that she sustained an
2

The report apparently was prepared by a social worker; Dr. Verma signed the report on July 21, 2006 and stated
that she concurred with the findings and recommendations.
3

Pamela R. Rice, 38 ECAB 838 (1987).

2

emotional condition in the performance of duty, appellant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to her condition;
(2) medical evidence establishing that she has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable employment
factors are causally related to her emotional condition.4
ANALYSIS
The Board found in its prior decision that a compensable work factor had been
established in this case. The compensable work factor was that the employing establishment
erred in failing to accommodate appellant’s request to keep her current work schedule. As the
Board noted, appellant had filed an EEOC complaint and in a February 25, 2005 decision an
administrative judge found that, based on the evidence appellant had submitted to the employing
establishment regarding her medical conditions, the employing establishment had failed to
properly accommodate appellant’s request to continue her work schedule beginning at 7:00 a.m.
The Board found that the EEOC decision was sufficient to establish a compensable work factor
based on error by the employing establishment.
In its December 1, 2006 decision, the Office found that the EEOC decision was not
sufficient to establish a compensable work factor as it did not have a “full appreciation” of the
relevant facts. The Office appeared to base its finding on the May 1, 2006 report from
Dr. Verma and appellant’s arrival time at 6:00 a.m. The implication was that since Dr. Verma
referred to appellant’s need for exposure to light and since she was arriving at times during a
period of darkness, there was no error in failing to accommodate her request. But the finding of
error was based on the medical evidence submitted to the employing establishment at that time,
which discussed more than a seasonal affective disorder. The administrative judge found that the
medical evidence established that appellant suffered from sleep disorder, depression, thyroid
condition and other chronic medical conditions. In addition, the judge was aware of appellant’s
arrival time at 6:00 a.m.. There is no indication that the decision was based on an inaccurate or
incomplete background. The EEOC judge found that, based on the evidence presented to the
employing establishment in 2002, appellant had shown that she had impairments that limited her
ability to sleep, concentrate and interact with others and the employing establishment should
have attempted to accommodate her requested work schedule. The failure to do so remains a
compensable work factor in this case.
The case will be remanded to the Office. The Board notes that, in its prior decision, the
Office was directed to develop the evidence and secure a reasoned medical report on causal
relationship. Since the Office has indicated that Dr. Verma did not provide a reasoned opinion,
the Office should refer appellant to a second opinion psychiatrist for a reasoned medical opinion,
based on an accurate background, on the issue of whether there is causal relationship between a
diagnosed condition and a compensable work factor. After such further development as the
Office deems necessary, it should issue an appropriate decision.

4

See Donna Faye Cardwell, 41 ECAB 730 (1990).

3

CONCLUSION
The case will be remanded for further development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 1 and July 3, 2006 are set aside and the case remanded
for further action consistent with this decision of the Board.
Issued: January 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

